DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response and amendment filed 01/04/2022 is acknowledged.
Claims 1-2, 4-6, 9-12, 16-17, 19-20, and 22-23 are pending.
Claims 19-20 and 22-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/16/2017.
Previously withdrawn claims 3, 7, and 13-15 have been cancelled.
Claims 1-2, 4-6, 9-12 and 16-17 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  




Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
o C. Applicant has argued that Chu does not teach or suggest a combination of different polymer fibers that result in an electrospun article that is dimensionally stable after exposure to the temperatures of up to 500 C. Applicant has argued that from the teachings of Chu there is no way to know what to optimize and vary to reach a combination of polymers that results in a dimensionally stable article. Applicant has argued the MPEP clearly recognizes that a rejection based on optimization is rebutted by “showing that the claimed variable was not recognized in the prior art as a result effective variable”. MPEP 2144.05. Applicant has argued there is no recognition in Chu that a dimensionally stable electrospun article is achieved by a ratio of different types of polymeric fibers and by the choice of the type of the different polymeric fibers.

The claimed invention recites a major fiber population and a minor fiber population wherein the fibers are characterized as thermally unstable fiber species and thermally stable species respectively. 
As species of thermally unstable species, Applicant elected a bioabsorbable copolymer derived from the cyclic monomer glycolide. Chu teaches the biodegradable fiber comprising a polymer including monomers including glycolide, e.g., polyglycolide, polyglycolide-co-lactide (Chu, e.g., c4:l24-27 and c8:l15-25) corresponding to the elected species.
As species of thermally stable species, Applicant elected a nonabsorbable fiber comprising polyethylene terephthalate. While Chu teaches nonabsorbable fibers, Chu does not expressly teach the elected polyethylene terephthalate. Phaneuf teaches polyethylene terephthalate was known and used in electrospun implants for drug delivery.  
While it is acknowledged that Chu does not teach optimizing the biostable and biodegradable fiber ratio for imparting thermal stability to the barrier article, Kammerer teaches optimizing the ratio between biodegradable fibers and non-biodegradable fibers to create varying amounts of tissue creation and can be used to emulate the tissue the mesh is meant to repair (Kammerer, e.g., 0032).  Consequently, the prior art teaches optimizing the ratio of biodegradable 
A ratio of 1:1 is 50% absorbable fiber and 50% non-absorbable fiber. Since a ratio of greater than 1:1 would mean the absorbable fiber is present in an amount of greater than 50%, and the non-absorbable polymer is present in an amount of less than 50%. The claimed range of 13 wt% to up to 49 wt % of the thermally stable electrospun barrier material is within the range of less than 50 % non-absorbable material suggested in the combined teachings of Chu and Kammerer. 
In response to applicant's argument that Chu, and the cited prior art generally, does not teach optimizing the value of the mass of polyethylene terephthalate fibers relative to fiber comprising a polymer including monomers including glycolide, e.g., polyglycolide, polyglycolide-co-lactide for dimensional stability, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). While the prior art does not teach optimizing the ratio between absorbable fiber and nonabsorbable fiber for a desired dimensional stability, the prior art does teach optimizing the ratio between absorbable fiber and nonabsorbable fiber for emulating the tissue at the desired site of implantation. 

This argument has been given full consideration, however, this is unpersuasive. 
While it is acknowledged that Kammerer teaches the ratio in the context of devices which ultimately result in uni-dimensional constructs after the bioabsorbable species degrades, the skilled artisan would have reasonably expected the technique as useful for improving other constructs containing bioabsorbable and biostable composites in a random orientation such as the electrospun barriers claimed by Chu. 
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123, I.

Kammerer’s invention is not optimizing the ratio, Kammerer’s invention is the arrangement of fibers, e.g., aligning the nonabsorbable filaments in a single direction. See Kammerer, claim 1. Kammerer was cited as evidence of the fact that one skilled in the art 

Applicant has argued the combination of Phaneuf’s teaching of PET as the nonabsorbable fiber in the mesh taught by the combination of Chu and Kammerer results in a mesh wherein the PET remains as a uni-directional mesh after absorption of the absorbable fiber, Applicant has argued this is not the arrangement of the currently claimed invention since the claimed invention requires the major and minor fiber populations are co-mingled and distributed throughout the electrospun barrier.
This argument is unpersuasive. 
Chu teaches, and claims, a fibrous article formed by electrospinning different fibers of different materials, comprising a composite of different fibers which comprises fibers of at least one biodegradable material and fibers of at least one non-biodegradable material (Chu, e.g., claims 49-51 and c5:l4-11 and c7:l1-2 and c10:l34-38). The electrospun method of production results in the composites having the claimed arrangement, i.e., biodegradable fibers and biostable fibers co-mingled and distributed throughout the electrospun barrier. As addressed above, the ratio between biodegradable fibers and biostable fibers is a parameter the skilled artisan would have been able to optimize to emulate the tissue site in which the device was intended to be implanted, wherein the bioabsorbable fibers may be present in a higher amount, i.e., major proportion to better emulate soft tissue. 

Consequently, one skilled in the art would have been motivated by Phaneuf to select polyethylene terephthalate (PET) as a nonabsorbable fiber in Chu’s composites for improved strength or extended drug release thereby improving an embodiment of Chu, and motivated by Kammerer to optimize the relative ratio of absorbable and nonabsorbable polymer fibers for emulating tissue thereby improving the same embodiment of Chu. Following these prior art teachings, one skilled in the art would have arrived at an electrospun barrier having dimensional stability like the claimed invention by the thermal properties inherent to the PET fibers in the improved barrier as evident from Thompson.

Applicant has argued the teachings of Chun do not cure the defects of the mesh taught by the combination of Chu, Kammerer and Phaneuf. Applicant has argued the combination of Chu, Phaneuf, Kammerer, Thompson and Chun requires that the thermally stable fibers, e.g., PET, are unidirectional in the mesh and Applicant suggests, that unidirectional fibers would provide little to no hinderance to the shrinkage of the absorbable fiber, which is not a teaching or suggestion of Applicant’s currently pending claims. 
This argument is unpersuasive. 
	The combination of Chu, Phaneuf, Kammerer, Thompson and Chun does not require that the thermally stable fibers, e.g., PET, are unidirectional since the composite barriers of Chu are formed by electrospinning. Chu teaches the composite contains a combination of different fibers interleaved with each other in the form of a fibrous matrix (Chu, e.g., c8:26-32). 


This argument is unpersuasive. 
	The combination of Chu, Phaneuf, Kammerer, Thompson and Amoroso does not require that the thermally stable fibers, e.g., PET, are unidirectional since the composite barriers of Chu are formed by electrospinning. Chu teaches the composite contains a combination of different fibers interleaved with each other in the form of a fibrous matrix (Chu, e.g., c8:26-32). 

Rejections Modified to Address Applicant’s Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 9-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, US 7172765 in view of Phaneuf, US 20120068384 A1 and Kammerer, US 20050070930 as evidenced by, Thompson, Transactions of the Faraday Society, RSC, 52, 1956.
Chu, US 7172765 teaches a fibrous article formed by electrospinning different fibers of different materials, comprising a composite of different fibers which comprises fibers of at least one biodegradable material and fibers of at least one non-biodegradable material (Chu, e.g., claims 49-51 and c5:l4-11 and c7:l1-2 and c10:l34-38).
Said articles are useful as barriers (Chu, e.g., Abstract), e.g., between organs to prevent adhesions (Chu, e.g., C10:42-60).
Each fiber may be dispensed from a spinneret separate from the spinneret of the other fiber population. See Chu, e.g., C21: example 11, two separate syringes and two needles. This would appear to result in each fiber population being comingled with the other and distributed throughout the barrier. 
This is clearly a composite barrier comprising two independent fiber populations as claimed, wherein each fiber population is co-mingled and distributed throughout the electrospun barrier, and wherein one species is biodegradable and one species is not biodegradable. 
Each fiber population does not comprise a composite fibers of thermally nonstable and stabilizing elements within the composite fiber. 
With respect to the elected species of bioabsorbable (major fiber) copolymer derived from the cyclic monomer glycolide, Chu teaches the biodegradable fiber comprising a polymer including monomers including glycolide, e.g., polyglycolide, polyglycolide-co-lactide (Chu, e.g., c4:l24-27 and c8:l15-25) corresponding to the elected species.
Chu teaches the fibers including a medicinal agent contained within (Chu, e.g., c4:l53-59, claims 41-44). 

Chu does not differentiate between thermally stable polymer species and thermally unstable polymer species up to 50o C. However, this limitation is a physical property of the polymer species in each fiber population. 
Chu does not teach wherein the electrospun barrier is dimensionally stable up to 50o C and, under these temperature conditions, will not decrease in size by more than 10 percent. 
Chu does not expressly teach a major fiber and minor fiber, e.g. amount by weight, volume, etc.
Claim 1 has been amended to include the limitation that the thermally stable species comprises 13 wt% to up to 49 wt% of the thermally stable electrospun material.
However, one skilled in the art understood that in a composite implant containing both bioabsorbable and nonabsorbable materials the relative ratio between each material was a result effective parameter which could be optimized to emulate tissue. Since the biodegradable material will degrade in vivo leaving only the nondegradable material behind to support the tissue, a lighter tissue such as fascia would best be emulated by a composite construct with a relatively higher amount of biodegradable material and a relatively lower amount of nonbiodegradable material. A ratio of 1:1 is 50% absorbable fiber and 50% non-absorbable fiber. Since a ratio of greater than 1:1 would mean the absorbable fiber is present in an amount of greater than 50%, and the non-absorbable polymer is present in an amount of less than 50%. The claimed range of 13 wt% to up to 49 wt % of the thermally stable electrospun barrier material is within the range of less than 50 % nondegradable material suggested in the combined teachings of Chu and Kammerer. 


The ratio between absorbable to nonabsorbable can be adjusted to create varying amounts of tissue creation and can be used to emulate the tissue the mesh is meant to repair (Kammerer, e.g., 0032).  
Kammerer teaches surgical mesh implants comprising absorbable filaments and non-absorbable filaments (Kammerer, e.g., Abstract, claim 1) the mesh implants useful for hernia repair, pelvic floor repair, urethral slings, smooth muscle repair cartilage repair, tissue replacement, rebuilding smooth muscle in abdominal or thoracic cavities (Kammerer, e.g., 0004, 0027). Kammerer teaches surgical mesh implants having a non-woven construction (Kammerer, e.g., 0035 and 0042).
Kammerer teaches the ratio between absorbable filaments may be varied, e.g., wherein the ratio of absorbable to non-absorbable filaments is less than 1:1 (Kammerer, e.g., claim 6), or wherein the ratio of absorbable to non-absorbable filaments is greater than 1:1 (Kammerer, e.g., claim 7). In this regard, the ratio of absorbable to non-absorbable yarns can be adjusted to control the distance between the discontinuous portions of the mesh, thereby providing differing amounts of structural integrity and promoting more or less tissue ingrowth depending on the tissue in which the mesh is intended to be implanted. For example, a lighter tissue, e.g., fascia for supporting or connecting organs will have a greater absorbable ratio. The ratio between absorbable to nonabsorbable can be adjusted to create varying amounts of tissue creation and can be used to emulate the tissue the mesh is meant to repair (Kammerer, e.g., 0032).  

Chu teaches the barrier may be employed to prevent adhesions between internal organs. See Chu, e.g., C10:42-60.
It would have been obvious before the effective filing date of the presently claimed invention to optimize the ratio between absorbable fiber and nonabsorbable fiber in a barrier as understood from Chu as suggested by Kammerer improve the barrier in the same way with a reasonable expectation of success.
The skilled artisan would have been motivated to employ the absorbable fiber (thermally unstable fiber species) in a greater amount (major fiber population) to optimize the barrier for lighter tissues, e.g., fascia for supporting or connecting organs as suggested in Kammerer. This optimization would optimize the implant to emulate the tissue it is meant to replace. This optimization would improve embodiments in Chu that the barrier be employed between organs. The skilled artisan would have had a reasonable expectation of success because both Chu and Kammerer teach implants comprising independent fiber populations having the same utility.
The combined teachings of Chu and Kammerer do not expressly teach the nonabsorbable fiber elected species (minor fiber) polyethylene terephthalate.
Phaneuf, US 20120068384 A1 establishes motivation for selecting polyethylene terephthalate as the nonabsorbable fiber polymer for a barrier composite.
Phaneuf teaches devices similar to those of Chu, e.g., electrospun constructs capable of being implanted (Phaneuf, e.g., 0077) comprising polyethylene terephthalate (PET) Phaneuf suggests polyethylene terephthalate (PET) may be desirable for slow release, e.g., extended release 
It would have been obvious before the effective filing date of the presently claimed invention to modify barriers known from Chu and Kammerer according to the teachings of Phaneuf to improve the device in the same way. The skilled artisan would have been motivated to select polyethylene terephthalate as the nonabsorbable polymer for the second fiber for improved physical strength and flexibility of the barrier and/or to extend the release of active agents present therein as suggested in Phaneuf. This modification is the substitution of one known nonabsorbable fiber material for another where each were known materials used for electrospun fiber production in similar implants and in this capacity useful as a drug reservoir.
Applicable to the limitation of wherein the electrospun barrier is dimensionally stable over a range of temperatures from 30 oC to 60 oC and, under these temperature conditions, will not decrease in size by more than 10 percent:  The prior art teaches a barrier composite comprising independent fiber populations of: a first fiber component comprising an aliphatic polyester comprising a glycolide monomer, e.g., PLGA, and a second fiber component comprising polyethylene terephthalate, wherein the PLGA fibers are in a major proportion relative to the polyethylene terephthalate fibers to optimize the barrier for lighter tissue, e.g., tissue between organs. This meets all of the structural limitations required by claim 1. Therefore, the barrier composite suggested by the prior art has the same dimensional stability properties measured by Applicant over the temperature range recited in claim 1.  

Thompson, pg. 1392, Fig. 8 shows the shrinkage of PET relative to temperature:

    PNG
    media_image1.png
    524
    525
    media_image1.png
    Greyscale

As can be seen in this figure, polyethylene terephthalate does not shrink more than 10 percent at a temperature lower than 60oC, including the recited range of 30oC to 60oC. 
Consequently, one skilled in the art motivated by Phaneuf to select polyethylene terephthalate (PET) for improved strength or extended drug release to satisfy an embodiment of electrospun barrier containing nonabsorbable polymer fibers as understood from Chu, and motivated by Kammerer to optimize the relative ratio of absorbable and nonabsorbable polymer fibers for emulating tissue, would have arrived at an electrospun barrier having dimensional 
The combined teachings of Chu, Phaneuf and Kammerer teach an electrospun barrier having all of the structural features required by claim 1 and the elected species. Accordingly, the properties recited in the claims are presumed to be the same as or similar to the properties of the barrier suggested by the prior art, i.e., the thermal stability of the fibers characteristic to the species of polymer making up the fiber, crystallization temperature of the fibers and dimensional stability properties of the barrier understood from the prior art, having all of the structural features required by the claimed invention and elected species, are assumed to be the same as or similar to the properties recited in the present claims because a chemical composition and its properties are inseparable. See MPEP 2112.01 II. 
Accordingly, the subject matter of claims 1-2, 4-5, 9-11, and 16-17 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chu, US 7172765 in view of Phaneuf, US 20120068384 A1 and Kammerer, US 20050070930 as evidenced by, Thompson, Transactions of the Faraday Society, RSC, 52, 1956 as applied to claims 1-2, 4-5, 9-11, and 16-17 above, and further in view of Chun, US 20110143429 A1.
The combined teachings of Chu, Phaneuf and Kammerer teach a PLGA copolymer but do not expressly teach a monomer ratio of glycolide to lactide of about 90:10 (claim 12).
The teachings of Chun cures this defect.

It would have been obvious before the effective filing date of the presently claimed invention to modify a device as understood from Chu, Phaneuf and Kammerer according to the teachings of Chun with a reasonable expectation of success. The combined teachings of Chu, Phaneuf and Kammerer teach a PLGA copolymer but do not expressly teach a monomer ratio of glycolide to lactide of about 90:10. However, the teachings of Chun indicate PLGA having a monomer ratio as claimed was a known PLGA polymer useful for preparing implants and useful for preparing fibers by electrospinning processes. This modification may be viewed as the substitution of a known, specific, PLGA polymer for PLGA polymers generally suggested in Shastri to achieve predictable results. The skilled artisan would have had a reasonable expectation of success because Chun indicates PLGA polymers having a monomer ratio of glycolide to lactide of about 90:10 could be processed into fibers by electrospinning as desired by Shastri.
Accordingly, the subject matter of claim 12 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chu, US 7172765 in view of Phaneuf, US 20120068384 A1 and Kammerer, US 20050070930 as evidenced by, Thompson, Transactions of the Faraday Society, RSC, 52, 1956 as applied to claims 1-2, 4-5, 9-11, and 16-17 above, and further in view of Amoroso, US 20130253663.

The teachings of Amoroso cure this defect.
Amoroso teaches electrospun devices to facilitate the constructive remodeling of tissues (Amoroso, e.g., 0003) comprising a deposited biodegradable polymer are typically porous and may advantageously have a porosity of greater than 60%, e.g., 75% (Amoroso, e.g., 0076). Similar to Chu, e.g., claim 57, Amoroso teaches electrospun scaffolds, useful for tissue reconstruction, i.e., implantable (Amoroso, e.g., Abstract and claims 30-31) wherein the scaffold comprises electrospun polymeric materials, e.g., lactide-co-glycolide (Amoroso, e.g., 0061). Amoroso teaches polyethylene terephthalate may be employed for its property of stiffness and/or for its property of being less biodegradable (Amoroso, e.g., 0069). 
It would have been obvious before the effective filing date of the presently claimed invention to configure a device as understood from the combined teachings of Chu, Phaneuf and Kammerer for a porosity in the range suggested by Amoroso with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve tissue regeneration of the device as suggested in Amoroso. The skilled artisan would have had a reasonable expectation of success because each of the documents teach electrospun devices comprising similar biodegradable polymers. 
Accordingly, the subject matter of claim 6 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 



Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

Claims 1-2, 4-6, 9-12 and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, and 14 of copending Application No. 14610130 in view of Phaneuf. 
The claims of the ‘130 application are directed to a thermally stable electrospun material comprising a major fiber component comprising at least one thermally unstable species, a minor fiber component comprising at least one thermally stable species, which fibers are comingled and distributed throughout the electrospun material, wherein the thermally stable thermally treated electrospun material exhibits limited macroscopic changes in physical and mechanical properties when exposed to thermal or mechanical stress. 
The claims of the ‘130 application teach a range for the thermally stable species, e.g., at least 49 weight percent of the thermally stable electrospun material, wherein the thermally unstable species comprise bioabsorbable polyester, e.g., PLGA (claim 1). The claims of the ‘130 application teach the minor fiber component comprising a thermally stable species is present in an amount of about 13 weight percent to about 49 weight percent.
The claims of the ‘130 application do not expressly teach the fiber populations dispensed from a spinneret separate from the spinneret of another fiber population. However, this product by process limitation does not appear to impart any structural distinction since the reference application also recites two fiber components. 

It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a device as understood from the claims of the ‘130 application according to the teachings of Phaneuf with a reasonable expectation of success. The skilled artisan would have been motivated to include polyethylene terephthalate to improve the physical properties of the device, e.g., strength and/or drug delivery as suggested in Phaneuf. 
The presently claimed subject matter would be considered an obvious variant of the subject matter claimed in the ‘130 application by one skilled in the art. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant has indicated a terminal disclaimer will be filed if appropriate at the time allowable subject matter is found. 
The double patenting rejection is maintained at this time. 





Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615           



/SUSAN T TRAN/Primary Examiner, Art Unit 1615